DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of group I comprising claims 1-13 and 19 in the reply filed on 12/21/2020 is acknowledged.
3.	Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 131a, 131b (Fig. 5).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Claim Objections
5.	Claims 1-13 and 19 are objected to because of the following informalities: 
In claim 1 line 1, the shorthand, or acronym, “CVC” is not proper and should be written out with the acronym in parenthesis, such as “central venous catheter (CVC)”
In claim 1 line 12, “the base member configured to” should be corrected to “and wherein the base member is configured to”
In claim 10 line 2, “the port” should be corrected to “the plurality of ports”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the attachment device" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims 2-13 and 19 are similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected claim 1 and therefore, contain the same deficiencies.  

Claim 10 recites the limitations "the retracted position" and “the extended position” in line 3.  There is insufficient antecedent basis for this limitation in the claim, since claim 10 does not depend from claim 6.

Claim 19 recites the limitation “an attachment device” in line 2, rendering the claim indefinite as it is unclear if this is the same attachment device as set forth in claim 1 line 11. For examination purposes, this limitation is understood as “the attachment device”.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 6-9, 11-13 and 19  are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cho (US 2020/0397990 A1).
	Regarding claim 1, Cho discloses a fine needle aspiration assembly (Figs. 1-3B, ¶ 0008), which is used to sample body tissue or fluid, such as blood, comprising: 
	a base (chamber receptacle 116) member having a plurality of ports (plurality of fluid ports 132) there through (Figs. 1-3B, ¶ 0038-0039, 0053, 0056);
	a top (manifold 104) member in communication with the base member along a shared surface (rotation surface 130) (Figs. 1-3B, ¶ 0038, 0053, 0056); and 
	a plurality of syringes (fluid chambers/syringes 110) located in the plurality of ports (Figs. 1-2, ¶ 0039, 0053-0054);
	wherein the plurality of syringes are selectively brought into engagement with a second end (port 154) of an attachment device (luer fitting hub 106 to needle) while a first end of the attachment device remains coupled to a hub (Figs. 3A-3B, ¶ 0058), the base member configured to rotate relative to the top member (Figs. 1-3B, ¶ 0056), as the cartridge 102 of Cho comprises the base 116 which, and 102 and 104 rotate with respect to each other (¶ 0056). 
while Cho does not teach the assembly for use with a CVC hub, this limitation relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by Cho is capable of being used with a CVC hub (See § MPEP 2114 II). 
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Baush & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.
In the alternative, if one of ordinary skill in the art would not clearly envision the device of Cho to be used in a blood drawing assembly for use with a CVC hub, it still would have been obvious before the effective filing date of the claimed invention to have used the assembly of Cho for a blood drawing assembly for use with a CVC hub as one of the other procedures indicated by Cho.  
	Regarding claim 6, Cho further discloses wherein the plurality of syringes (110) operate between a retracted position and an extended position, the retracted position of Cho being when the chamber fitting (120) of the chamber (110) is not fully secured in the fluid port (132) and the extended position being when the chamber (110) is fully secured and the chamber fitting (120) is coupled to the aperture (140) and O-ring (142) (Figs. 2-3A, ¶ 0054). Fig. 2 of Cho shows the chambers fully retracted and disassembled. 

	Regarding claim 7, Cho further discloses wherein a syringe of the plurality of syringes is in the retracted position when the syringe is located below a top surface of the base member (104). One of ordinary skill in the art would understand that when the chamber fitting (120) of the chamber (110) is not fully secured in the fluid port (132), and the chambers are partially/fully disassembled, the syringes would be below a top surface of the base member (Figs. 2-3A, ¶ 0054), as shown in Annotated Fig. 1 below.

    PNG
    media_image1.png
    538
    668
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 3B of Cho indicating the dividing surface between the top surface of the base member and the bottom surface of the top member, since these relationships rely on the orientation of the device. Fig. 3B shows the syringes/chambers to be in the extended (engaged) position. 

	Regarding claim 8, Cho further discloses wherein a syringe of the plurality of syringes is in the retracted position when a top portion of the syringe is concealed within its port, since while moving to assemble and engage the chamber fitting (120) of the chamber (110) of Cho within the aperture (140) of the fluid port (132) (from the positions of Fig. 2 to Fig. 3B), the top portion of the syringe is concealed within the port (Figs. 2, 3B, ¶ 0054). 

	Regarding claim 9, Cho further discloses wherein a syringe of the plurality of syringes is in the extended position when the syringe protrudes beyond a top surface of the base member (see Annotated Fig. 1 above), as the O-rings (142) of Cho abut the 

	Regarding claim 11, Cho further discloses wherein at least one of the plurality of syringes (110) is removable from the base member (116), since Cho teaches the fitting (120) of the chambers/syringes (110) to have a mating engagement to secure the chambers to their respective ports (Fig. 2, ¶ 0054). 

	Regarding claim 12, Cho further discloses wherein the top member (104) includes a protrusion (ball-nose spring plunger 156) and the base member (116) includes a corresponding detent (detents 136), when the detent and the protrusion are aligned, the base member is restricted from rotating (Figs. 3A-3B, ¶ 0053, 0059). 

	Regarding claim 13, Cho further discloses wherein the top member (104) includes a receiving hole (fluid port 154 aligns with aperture 140 of fluid port 132) (Figs. 1-3B, ¶ 0054-0055, 0058), the plurality of syringes selectively actuated into the receiving hole when in an extended position (¶ 0054, 0058), the extended position of Cho being when the chamber (110) is secured and the chamber fitting (120) is coupled to the aperture (140) and O-ring (142) (Figs. 2-3A, ¶ 0054). 

	Regarding claim 19, Cho further discloses an attachment device (needle coupled at luer fitting hub 106) in communication with the top member (104), the attachment device configured to couple to the hub at the first end (bottom end of Fig. 3A) and pass . 

11.	Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Fischer (US 5290259).
	Regarding claims 2-3, all of the elements of the current invention have been substantially disclosed by Cho, as applied above in claim 1, except for the plurality of ports are threaded, the threads engaging with corresponding threads on the plurality of syringes (claim 2) and wherein the threads of the plurality of ports are grooves into an internal surface of the plurality of ports (claim 3). Cho further teaches the a mating engagement of the ports (132) and the chamber fitting (120), the chambers having first rotation coupling and a plurality of centering ball-nose spring plungers (134) on the ends (Cho Fig. 2, ¶ 0053-0054). It is reasonably known in that art that ball-nose plungers have threaded exteriors and they are used in rotatable male-and-female bearing couplings (Cho ¶ 0054, 0056). 
	However, Fischer teaches a syringe system (Fischer abstract, Fig. 1) in the same field of endeavor and pertinent to the problem of connecting syringes to a hub, wherein plurality of ports are threaded, since Fischer teaches female/male luer connectors (28), the threads engaging with corresponding threads on the plurality of syringes and wherein the threads of the plurality of ports are grooves into an internal surface (female luer connectors) of the plurality of ports (Fischer Fig. 1, Col 4 lines 5-17) to securely fasten each syringe (20) to the hub (32). 


	Regarding claim 4, all of the elements of the current invention have been substantially disclosed by Cho and Fischer, as applied above in claim 2, except for wherein the threads of at least one of the plurality of ports fails to pass through to a lower surface of the base member. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have threads of at least one of the plurality of ports fail to pass through to a lower surface of the base member, to vertically align the male/female luer connecting threads within the port prior to rotating. Furthermore, whether the threads fail to pass through to a lower surface of the base member solves any particular problem or produces any unexpected result, the length of the threading is merely a matter of engineering design choice, and thus does not serve 

	Regarding claim 5, all of the elements of the current invention have been substantially disclosed by Cho and Fischer, as applied above in claim 2, except for wherein the threads of at least one of the plurality of ports fails to permit removal of at least one of the plurality of syringes. As stated above, the combination of Cho and Fischer teaches the threaded structure between the ports and the syringes. 
While Cho does not teach specifically the threads of at least one of the plurality of ports fails to permit removal of at least one of the plurality of syringes, this limitation relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by the Cho/Fischer is capable of failing to permit removal of at least one of the plurality of syringes since, Cho/Fischer teaches all of the structural limitations as defined by the claim and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II). 
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Baush & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 

	Regarding claim 10, all of the elements of the current invention have been substantially disclosed by Cho, as applied above in claim 1, except wherein the plurality of syringes rotate within the port, rotation of the plurality of syringes transitions the plurality of syringes between the retracted position and the extended position. Cho further teaches the a mating engagement of the ports (132) and the chamber fitting (120), the chambers having first rotation coupling and a plurality of centering ball-nose spring plungers (134) on the ends (Cho Fig. 2, ¶ 0053-0054). It is reasonably known in that art that ball-nose plungers have threaded exteriors and they are used in rotatable male-and-female bearing couplings (Cho ¶ 0054, 0056). 
	However, Fischer teaches a syringe system (Fischer abstract, Fig. 1) in the same field of endeavor and pertinent to the problem of connecting syringes to a hub, wherein plurality of ports are threaded, since Fischer teaches female/male luer connectors (28), allowing the syringes (20) to rotate within the port (32), rotation of the plurality of syringes transitions the plurality of syringes between the retracted position and the extended position (Fischer Fig. 1, Col 4 lines 5-17), as can be understood by one of ordinary skill in the art to securely fasten each syringe (20) to the hub (32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamber fitting and fluid port connection of the Cho device to be female/male luer connectors, such that the plurality 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        02/16/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781